Citation Nr: 0609784	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for 
post-traumatic stress disorder.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by nightmares, insomnia, intrusive memories, and 
intermittent hypervigilance, anxiety, and flashbacks, and 
does not result in occupational and social impairment in most 
areas of his life.

2.  The veteran's only service-connected disability is PTSD, 
which is currently evaluated as 50 percent disabling.

3.  In his July 2001 application for a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU), the veteran reported having an 
Associate Degree, and working as a security guard; he last 
worked in approximately 1979.

4.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent disabling for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an initial 
evaluation in excess of 50 percent disabling for PTSD and for 
a TDIU rating, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to 
initial adjudication of the veteran's TDIU claim, a letter 
dated in February 2002 satisfied the duty to notify 
provisions; subsequent to a Board remand, a letter dated in 
May 2005 satisfied those provisions with regard to his 
initial evaluation for PTSD.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran was also accorded VA examinations in June 
2000 and March 2002.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U. S. Vet. App. March 3, 
2006). 

Initial Evaluation for PTSD

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for PTSD was granted by a rating decision 
dated in August 2000, effective March 5, 2000, and a 50 
percent disability rating has been assigned as of that date 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  This rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent rating is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  See id. 

In this case, the evidence does not support an initial 
evaluation in excess of 50 percent disabling for PTSD.  The 
veteran reported in April 2003 that he experienced memory 
loss, suicidal ideations, and impaired impulse control.  
However, throughout the evidence of record, the veteran was 
never noted to be disoriented to time or place, nor was it 
demonstrated that he had recent or remote memory impairment.  
The record reflects that at times, the veteran spoke in a 
soft voice, but there is no indication that his speech is 
impaired.  Both VA examination reports, as well as VA 
treatment reports between March 2000 and May 2005, 
consistently note that the veteran was cooperative during 
evaluations, did not experience delusions or hallucinations, 
and did not have suicidal or homicidal ideations.  He has not 
exhibited inappropriate behavior, and has displayed no 
evidence of, nor reported engaging in, obsessional rituals.  
Appropriate grooming and hygiene were noted on both VA 
examination reports.  

The veteran's global assessment of functioning (GAF) scores 
also support the continuation of a 50 percent evaluation.  In 
March and June 2000, the veteran was noted to have a GAF 
score of 55.  A GAF score of 51 to 60 indicates moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends, 
conflicts with peers or co-workers.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  Although 
the VA examiner continued the GAF score of 55 in March 2003, 
the veteran's VA psychiatrist reduced the GAF score to 50 
from February 2002 through January 2003, and to 45, beginning 
in December 2003.  A GAF score of 41 to 50 indicates serious 
symptoms, such as suicidal ideation and/or severe obsessional 
rituals, or serious impairment in social or occupational 
functioning, such as having no friends and an inability to 
keep a job.  Id.  

To that end, although the veteran is currently assigned a GAF 
score of 45, the veteran's treatment records do not support 
the psychiatrist's December 2003 finding that the veteran's 
symptoms cause occupational and social functioning impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood.  There is little 
evidence that the veteran has more than minor impairment in 
social functioning.  During the March 2002 VA examination, he 
reported that he maintains a good relationship with his wife, 
occasionally sees relatives, and has good relations with his 
children.  The VA treatment records from November 2004 to May 
2005 also reflect that he has attended a veteran's PTSD 
support group with no problems.  

Finally, although the veteran last worked continuously in 
1979, the evidence does not show that it is the result of 
occupational impairment due to his PTSD symptomatology.  
During the June 2000 VA examination, the veteran reported 
that he ceased working in 1979 when his heart condition 
forced him to stop; he stated that he did not attribute his 
unemployment to his PTSD symptoms.  Similarly, during both 
the March 2002 VA examination and the April 2002 VA 
social-industrial survey interview, the veteran noted that he 
stopped working in 1979, and, after having a heart attack, 
never returned to work because he was limited physically by 
hypertension and other cardiological limitations, 
unsteadiness of gait, dizzy spells, shortness of breath, and 
easy fatigability.  The VA examiner also noted that despite 
the veteran reporting that his PTSD symptoms had been 
consistent and continuous since 1969, his ability to work had 
not been impaired by his PTSD symptoms between 1969 and 1979.  
As such, there is no evidence that the PTSD symptoms 
described by the veteran, specifically nightmares, insomnia, 
and flashbacks, have caused occupational impairment. 

The veteran reports experiencing nightmares, insomnia, 
intrusive memories, and intermittent hypervigilance, anxiety, 
and avoidance.  However, the criteria for a rating in excess 
of that currently assigned requires a finding of occupational 
and social impairment, with deficiencies clearly affecting 
the veteran's spheres of work, school, or family relations, 
and his judgment, thinking, or mood.  There is no evidence 
that the veteran's judgment, thinking, or mood have ever been 
deficient; the VA examinations consistently show excellent 
judgment, normal thought process, and stable, if somewhat 
anxious, mood.  As noted above, although the veteran reports 
living a somewhat isolated life, he continues to have a good 
relationship with his wife and children, and will see family 
members on occasion.  As to the veteran's hypervigilance, 
anxiety, and avoidance, the VA treatment records show that 
these symptoms were only intermittently present, and 
regardless, the currently assigned rating provides for such 
disturbances in motivation and mood.  As such, manifestations 
of the veteran's PTSD do not show impairment of occupational 
and social functioning consistent with a rating greater than 
that currently assigned.  

As noted above, the initial 50 percent evaluation for PTSD 
was assigned as of the effective date of the grant of service 
connection.  After review of the evidence, there is no 
medical evidence of record that would support a rating in 
excess of 50 percent for PTSD at any time subsequent to the 
effective date for service connection, March 7, 2000.  As 
such, there is no evidence that staged ratings are required.  
Fenderson, 12 Vet. App. at 126.  

The medical evidence of record does not show that the 
veteran's PTSD has resulted in occupational and social 
impairment in most areas of his life.  Specifically, there 
have been no findings that the veteran's family relations, 
judgment, thinking, or mood have been impaired.  It has also 
been shown that any occupational impairment demonstrated was 
the result of his nonservice-connected disabilities, and not 
that of his PTSD.  For those reasons, the Board finds that 
the preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the retaining of gainful employment.  Under 38 
C.F.R. § 4.16, if there is only one such disability, it must 
be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran has only one service-connected disability, PTSD, 
which is currently evaluated as 50 percent disabling.  
Therefore, the veteran's service-connected disability does 
not meet the percentage rating standards for a total 
disability rating for compensation purposes based on 
individual unemployability.  38 C.F.R. § 4.16(a).  
Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  For a veteran to 
prevail on a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Beginning in February 2002, and continuing through November 
2004, the VA clinic program coordinator and his VA 
psychiatrist have repeatedly written that the severity of the 
veteran's PTSD makes him unable to pursue gainful full time 
employment.  However, the letters fail to cite any specific 
information to support the assertions made therein.  They 
only state a GAF score and whether the veteran's symptoms 
generally have become more severe.  And, as noted above, 
although the veteran's VA psychiatrist gave increasingly 
lower GAF scores in 2002 and 2003, the Board has found that 
the veteran's treatment records do not reflect the range of 
impairment suggested thereby.

Conversely, the March 2002 VA examiner, and the VA social 
worker who conducted the April 2002 social and industrial 
survey, both found that the veteran's PTSD, in and of itself, 
did not preclude him from gainful employment.  The VA social 
worker found that the veteran's PTSD symptoms were bothersome 
to him, but that he was not prevented from maintaining 
employment as a result of them.  Rather, it was opined that 
his nonservice-connected disabilities, to include 
hypertension and other heart conditions, neurological 
conditions, and an orthopedic condition, prevented him from 
gainful employment.  To that end, the social-industrial 
survey report notes that for the various jobs the veteran 
reported having between 1968 and 1976, his employment ended 
either due to drug/alcohol abuse, or because he voluntarily 
resigned to seek other employment or engage in other 
pursuits.  The VA examiner went even further, declaring that 
the veteran's PTSD symptomatology had "nothing" to do with 
his unemployability.  Indeed, the March 2002 VA examiner 
specifically pointed out that the veteran, although reporting 
that his symptomatology had been consistent from 1969 to the 
present, had a series of employment positions from 1969 
through 1979, which did not seem to be affected by his PTSD 
symptomatology.  

The Board finds that the VA social worker's opinion, taken in 
conjunction with the VA examiner's opinion, must be afforded 
more weight than that of the VA psychiatrist's opinion.  The 
social worker's finding is the most probative, as it 
considers all of the factors that may or may not contribute 
to the veteran's current unemployment, including his 
nonservice-connected medical disabilities, education, past 
work history, and, based on the preceding, suitability for 
types of employment.  

The VA examiner's opinion is also probative, because it takes 
account the veteran's other nonservice-connected 
disabilities, and the reasons that his last known employment 
ended.  As that opinion was made in March 2002, it considered 
the veteran's previous VA examination in June 2000, and any 
change in symptomatology in the interim.  The VA psychiatrist 
has treated the veteran over the course of several years, but 
there is no evidence that he has ever treated the veteran for 
anything other than his PTSD.  Therefore, it cannot be 
assumed that the psychiatrist was familiar with the veteran's 
medical history, or contemplated the effect of any of the 
veteran's nonservice-connected disabilities on past or 
current unemployability.  Additionally, as noted above, no 
rationale was given in support of his opinion, other than the 
GAF score and the implied severe effect of the related 
symptomatology.

As discussed above, the evidence as a whole does not suggest 
that the veteran's service-connected disability, by itself, 
renders him unable to secure and follow a substantially 
gainful occupation.  Thus, the RO's decision not to refer 
this issue to the Director of Compensation and Pension 
Service, for consideration of a total disability evaluation 
for the purposes of individual unemployability on an 
extraschedular basis, was correct.  

Because the evidence of record shows that the veteran's 
employment ceased in 1979 due to nonservice-connected medical 
conditions, and the weight of the medical evidence of record 
does not show that the veteran is currently incapable of 
obtaining or maintaining employment due solely to his PTSD 
symptoms, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent disabling for 
PTSD is denied.

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


